Citation Nr: 0814715	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-31 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for scoliosis. 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for an anxiety 
disorder, including as secondary to allergic reaction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 17, 1971 to May 16, 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2006, the 
veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently, in September 2006 the Board 
remanded the matter for further development.  


FINDINGS OF FACT

1.  In a May 1972 unappealed rating decision, the RO denied 
service connection for scoliosis.

2.  The evidence received since the May 1972 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for scoliosis.

3.  The RO denied an application to reopen a claim for an 
anxiety disorder (claimed as phobia) in May 2001 and the 
veteran did not appeal.

4.  The evidence received since the May 2001 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for an anxiety disorder.



CONCLUSIONS OF LAW

1.  The May 1972 RO decision that denied the claim for 
service connection for scoliosis is final.  38 U.S.C.A § 4005 
(West 1958); 38 C.F.R. §§ 3.160, 19.118, 20.1103 (1971); 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for scoliosis.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  The May 2001 RO decision that denied an application to 
reopen the claim for service connection for an anxiety 
disorder is final.  38 U.S.C.A § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2000); 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (2007).

4.  New and material evidence has not been submitted to 
reopen a claim for service connection for an anxiety 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2001, May 2002, and 
September 2006, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was essentially instructed 
to submit any evidence in his possession that pertained to 
his claims.  In September 2006, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Additionally, the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims have been met.  The veteran has been notified 
of the evidence and information necessary to reopen his 
claims, to substantiate each element of the underlying 
service connection claim, and to substantiate the elements 
needed for service connection that were found insufficient in 
the prior denial on the merits. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The duties to notify and assist have been met.

Analysis

Scoliosis

The RO denied service connection for scoliosis in May 1972.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103.  Thus, the May 1972 decision 
became final because the veteran did not file a timely 
appeal.

The claim for entitlement to service connection for scoliosis 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim in October 2001. 
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
and VA treatment records.  In denying the claim, the RO found 
that the veteran's pre-existing scoliosis was a developmental 
abnormality.   

Although the evidence submitted since the RO's May 1972 
decision is new, in that it was not of record when that 
decision was rendered, it is not material, in that it does 
not relate to an unestablished fact and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for scoliosis.  

The new evidence includes VA clinical records noting a 
diagnosis of scoliosis and treatment for back pain.  Also, 
records from the Social Security Administration show that the 
veteran was found disabled due to disability of the back and 
curvature of the spine.  The veteran also submitted a 
statement indicating that scoliosis was aggravated in service 
by carrying his back pack.  

The claim of service connection for scoliosis was previously 
denied on the basis that it was a developmental defect and 
not considered a disease for purposes of VA disability 
compensation.  See 38 C.F.R. § 3.303.  The new evidence 
includes treatment records showing that the veteran has 
scoliosis, but it does not reflect that pertinent disability 
had its onset in service or is otherwise related to active 
duty.  Therefore, the submitted evidence is not considered 
material.  The veteran's continued contention that he 
currently has scoliosis related to service is not new or 
material, and in any event, he, as a layperson, is not 
competent to render a medical diagnosis or opinion.  See 
Grottveit; Espiritu, supra.     

In sum, the newly received evidence fails to relate to an 
unestablished fact necessary to substantiate the claim.  It 
does not raise a reasonable possibility of establishing the 
claim.  38 C.F.R. § 3.156.  The evidence, therefore, cannot 
be considered new and material for the purpose of reopening 
the service connection claim for scoliosis.  Accordingly, the 
claim is not reopened.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Lay assertions are insufficient to reopen a 
claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Therefore, new and material evidence has 
been received to reopen the veteran's service connection for 
scoliosis.  

Anxiety Disorder

The RO initially denied service connection for an anxiety 
disorder in May 1972.  In a March 1991 letter, the RO 
confirmed its May 1972 denial and explained new and material 
evidence was necessary to reopen the claim.  Subsequently, 
the RO declined to reopen a claim for an anxiety disorder 
(claimed as phobia) in May 2001.  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 
C.F.R. 
§§ 3.160(d), 20.302, 20.1103.  Thus, the May 2001 decision 
became final because the veteran did not file a timely 
appeal.

The evidence before VA at the time of the prior final 
decisions consisted of the veteran's service medical records 
and VA treatment records.  In denying the claim, the RO found 
that service medical records were silent for any psychiatric 
disability but did note a passive aggressive personality.  
The RO noted that passive aggressive personality was not a 
disability under the law.  See 38 C.F.R. § 3.303.  
Essentially, the RO found that service connection was not 
warranted since an anxiety disorder (phobia) was not incurred 
in or caused by service.    

Although the evidence submitted since the RO's May 2001 
decision is new, in that it was not of record when that 
decision was rendered, it is not material, in that it does 
not relate to an unestablished fact and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for an anxiety disorder.  

The new evidence includes VA clinical records noting a 
diagnosis of and treatment for an anxiety disorder.  Absent 
from the record, however, is any evidence showing that the 
veteran had an anxiety disorder in service or demonstrating 
that his current disorder is related to service.  Therefore, 
the submitted evidence is not considered material.  The 
veteran's continued contention that he currently has an 
anxiety disorder related to service is not new or material, 
and in any event, he, as a layperson, is not competent to 
render a medical diagnosis or opinion.  See Grottveit; 
Espiritu, supra.     

In sum, the newly received evidence fails to relate to an 
unestablished fact necessary to substantiate the claim.  It 
does not raise a reasonable possibility of establishing the 
claim.  38 C.F.R. § 3.156.  The evidence, therefore, cannot 
be considered new and material for the purpose of reopening 
the service connection claim for an anxiety disorder.  
Accordingly, the claim is not reopened.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for scoliosis. 

New and material evidence has not been received to reopen the 
claim for service connection for an anxiety disorder, 
including as secondary to allergic reaction. 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


